Motion for an order, pursuant to section 20, subdivision 5, of the Court of Claims Act, to direct the Comptroller of the State of New York to pay to the claimant-appellant the judgment entered on the 24th day of February, 1941, awarding to claimant-appellant the sum of $4,578. Motion granted. The Comptroller of the State of New York is directed to pay to the claimant-appellant or his attorney the sum of $4,578, the amount of the judgment in favor of the claimant and against the State from which the State has taken no appeal. Present — Hill, P. J., Crapser, Bliss, Sehenck and Foster, JJ. [See post, p. 1035.]